Order, Supreme Court, Bronx County (Diane Kiesel, J.), entered on or about August 14, 2007, which dismissed the petition for visitation, unanimously affirmed, without costs.
Given petitioner’s repeated abductions of the parties’ children, violations of court orders of visitation and protection, and long history of domestic violence against the children’s mother, the court properly determined that visitation would not be in *557the children’s best interests (see Weiss v Weiss, 52 NY2d 170, 175 [1981]; Matter of B.G. v A.M.O., 57 AD3d 246 [2008], lv denied 12 NY3d 705 [2009]; Matter of Maxamillian, 6 AD3d 349, 351-352 [2004]; Matter of Dyandria D., 304 AD2d 419 [2003]). Petitioner’s record demonstrates his contempt for the authority of the court, his disregard for the safety and well-being of his children, and his failure to appreciate the psychological impact of his repeated abductions on the children (see Matter of Dyandria D., 304 AD2d 419 [2003]; Gregory C. v Nyree S., 16 AD3d 142 [2005], lv denied 5 NY3d 702 [2005]).
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Mazzarelli, J.P., Friedman, DeGrasse, Abdus-Salaam and Manzanet-Daniels, JJ.